ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-255, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent), that JAMES J. GALLO of JERSEY CITY, who was admitted to the bar of this State in 1978, should be reprimanded for violating RPC 1.3(lack of diligence), RPC 1.4(a)(failure to communicate with client), RPC 1.16(d)(failure to return client file), and RPC 8.1(b)(failure to cooperate in disciplinary investigation);
And the Court having declined to grant respondent’s informal request to adjourn the Order to Show Cause and respondent thereafter having failed to appear on the return date of the Order to Show Cause;
And the Court having determined from its review of the record that the appropriate quantum of discipline for respondent’s unethical conduct is a six-month suspension from practice;
And good cause appearing;
It is ORDERED that JAMES J. GALLO is hereby suspended from the practice of law for a period of six months and until the further Order of the Court, effective April 21, 2006; and it is further
ORDERED that JAMES J. GALLO comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(e), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files *248proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.